Citation Nr: 0005779	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-23 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
Reserve, with verified periods of active duty for training 
from August 18, 1976 to December 9, 1976, and from November 
1, 1977 to October 31, 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted service connection for 
low back strain with degenerative disc disease (DJD) and 
assessed a noncompensable evaluation.  

                                          
                                                         
REMAND

The Board notes that this case was remanded twice, in part, 
to ascertain the symptoms associated with the veteran's 
service connected back strain and nonservice connected 
bulging discs; a medical opinion as to whether the veteran's 
DJD of the lumbar spine was part and parcel of the service-
connected low back strain; an examination for the purpose of 
ascertaining the nature and severity of the veteran's 
service-connected low back disorder.

As a result of the remand asking that an examination be 
performed to separate symptoms of the veteran's service 
connected low back strain and nonservice connected disc 
bulges, an examination was conducted in July 1998.  The 
examiner noted that he saw the veteran in March 1988 and 
April 1988, nine months after he injured his back in June 
1987 and four months after he re-injured it in a fall down 
stairs, when his "leg gave out".  He had been hospitalized at 
St. Therese Hospital in November 1987, where he had x-rays of 
the spine, myelogram, and EMG/NCV studies.  It was determined 
then that he had disc bulges at L4-5 and L5-S1 and had three 
nerve blocks.  At that admission it was noted that the 
veteran was injured at work in May 1987, and had later fallen 
down stairs at home.  When seen at the VA outpatient 
department in March 1988 he had been having increasing back 
pain for two weeks.  

X-rays of April 1997 showed mild degenerative joint disease 
of the lumbar spine.  The CT scan of June 1997 showed 
diminution of the L4-L5 disc space and facet arthritis 
between L4-L5 and between L5-S1 bilaterally.  Also noted was 
the calcified abdominal aorta.  The diagnoses were 
degenerative joint disease, lumbar spine, with limitation of 
motion as noted; degenerative disc disease with right 
radiculopathy; weakness of extensors of the right leg due to 
neuropathy.  The examiner noted that based upon flexion from 
the hips (55 degrees), limitation of motion of the lumbar 
spine was considered to be moderate.  The examiner opined 
that records indicated service connection for low back pain 
due to back strain.  Back strains, like other strains, the 
examiner noted, tend to heal unless there was a continuing 
strain (chronic back strain as in obesity).  Strains were 
muscular and ligamentous.  Degenerative joint disease affects 
bone, cartilage, and may affect the ligamentous joint 
capsule.  Degenerative disc disease was not the result of 
musculoligamentous strain.  At this time, the examiner 
indicated, all of the veteran's symptoms could be attributed 
to the degenerative disc and joint disease.  The degenerative 
changes were permanent and back strains heal with rest.  
Symptoms of strains were not progressive because, like 
strains of other joints, they tended to heal.  The veteran 
stated that his symptoms were progressive.  The examiner 
noted that the veteran's current symptoms of pain on motion 
were more characteristic of degenerative arthritis then of 
muscle spasm, which also tended to prevent motion.  No muscle 
spasm was palpated.  The examiner concluded that the 
subjective and objective symptoms were not related to the 
"ancient" back strain, and there was no objective evidence of 
a back strain at that time of the examination.

VA medical records indicate that the veteran underwent a 
lumbar laminectomy in May 1999.  A July 1999 VA examination 
showed that the veteran had low back pain with a radiating 
pain and numbness to the right leg on the lateral aspect, 
more or less in the L5 root distribution.  He also had 
restriction of his back movement, especially laterally.  The 
restriction was more due to the lumbosacral joint and 
ligaments, but he had minor muscle spasms as well.  As far as 
the relationship of his service connected low back strain to 
his degenerative disc disease, the examiner opined that the 
low back strain was not the cause of the degenerative disc, 
but because of his low back strain, he would be more 
vulnerable to degenerative disc disease, however would not be 
the cause or cause of exacerbation.  The assessment was low 
back pain with L5 radiculopathy caused by lumbosacral 
spondylosis status post laminectomy.  

An August 1999 VA examination again noted the veteran's May 
1999 laminectomy and the examiner opined that there was no 
relationship between the degenerative joint disease of the 
lumbar spine and the service-connected low back strain.  The 
degenerative changes were not due to the back strain.  In an 
addendum, the examiner indicated that in addition to the 
remoteness of the events, the lack of a relationship between 
the degenerative disc disease and the service connected 
lumbar strain was the fact that those conditions had 
different, unrelated causes and course of progress.  Strains 
were described as a stretching or disruption of normal tissue 
by a physical force that tended to repair by a healing 
process.  Degenerative was described as a slow, ongoing, 
process that was related to wear and tear, nutritional, and 
other aging process that does not tend to heal.

While the veteran was afforded the neurological examination 
as requested by the Board's most recent remand, one of the 
remand instructions was not complied with.  

By a rating action in July 1998, the RO proposed a severance 
of service connection for DJD; notice of the proposed 
severance was then sent to the veteran but not to his then 
most recent address of record.  The aforementioned severance 
was effected by a rating action in January 1999, and a 
supplemental statement of the case was mailed to the veteran 
in January 1999, both as to the severance of service 
connection for DJD and the rating assignable for low back 
strain; such document was again mailed to the veteran at his 
former address.  Some time later, an undated letter was 
mailed by the RO to the veteran at his current address 
regarding the severance action of January 1999.  Neither the 
veteran or his representative responded to the action and 
there is no evidence to indicate that the initial notice of 
the proposal to sever service connection was returned as 
undeliverable. 
While the Board is cognizant of the presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties".  Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992), citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926), when severance of service connection is considered 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons, and the 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d) 
(1999). 

In its July 1999 remand, the Board noted that, in view of the 
RO's noncompliance with 38 C.F.R. § 3.105(d) in effecting 
severance, corrective action was deemed to be in order.  
Thus, the Board instructed the RO to undertake action to 
correct the prior severance action not in compliance with 
38 C.F.R. § 3.105(d).  There is no indication that the RO 
complied with this remand order.  

The U. S. Court of Appeals for Veterans Claims (formerly 
known as the U. S. Court of Veterans Appeals prior to March 
1, 1999) (hereafter referred to as the Court) held in Stegal 
v. West, 11 Vet. App. 268 (1998), that a remand by the Board 
conferred on the veteran, as a matter of law, the right to 
compliance with the remand's instructions.  

In view of the foregoing, this case must again be REMANDED 
for the following action:

1.  The RO must undertake action to 
correct the prior severance action not in 
compliance with 38 C.F.R. § 3.105(d), and 
in the event that further action to sever 
service connection for degenerative disc 
disease of the lumbar spine is 
contemplated, all such actions must be in 
full compliance with 38 C.F.R. 
§ 3.105(d).

2.  The RO should then adjudicate the 
veteran's claim for an initial rating for 
a low back disorder, based on all the 
evidence of record all governing legal 
authority, including Fenderson, supra.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  Thereafter, the veteran and his 
representative should be afforded a 
reasonable period of time for a response 
before the record is returned to the 
Board for further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable , at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
further notified. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



